Honorable Jim Bates
Criminal Dlstrlct Attorney
Hldalgo County
Edlnburg, Texas
                              dpinion NO. W-396
                              Re:   Questions oonoernlng the
                                    ellglbllltgof certain indl-
                                    viduals to hold, at the same
                                    time, the office of a member
                                    of the Board of Regents for
                                    Fan Amerlaan College at Edln-
                                    burg and City Commissioner
Dear Mr. Bates:                     for the City of Mission.
          You have requested the oplnlon of this offioe on the
following questions:
     1. Ihe ellglbllltyof aertala lndlvldualsto hold,,
     at the same time, the office of a member of the Board
     of Regents for Pan Amerlaan College at Edinburg,
     Hldalgo County, Texas, and City Commissionerof the
     City of Mission, Texas.
     2.  The ellglblllty of one to hold, at the same time,
     the office of a member of the Board of Regents for
     Pan Amerloan College at Edlnburg, Hldalgo County,
     Texas, and Chairman of the Democratic Executive
     Committee of Hidalgo County, Texas.
          Since receipt of your request by this office, you have
advised us that the second question has, or ia about to beoome
moot, because the term of office of the Individual In question
as a Regent of Fan Amerlaan College is expiring this month, and
the time for announcing of candidacy for that office has passed
without his announcing for re-eleotlon. You have, therefore,
advised us that you do not desire to have the seaond question
considered In this Opinion.
          We believe that the first question 15 specifically
answered by Attorney Gener.?,l',s
                               Opinion No. O-371 and a letter
opinion, dated Karch 2'1,3956, and addressed to Honorable Robert
Honorable Jim   Rates,   Page 2 (Wy3-396).


S, Calvert, which cites several other Attorney General's Opinions
which express the same view as that taken In O-371. In that
Opinion, this office held that members of the Texas A. and M.
College staff were not prohibited by Sections 33 and 40 of Article
XVI of the Texas Constitution from holding offices in the town of
College Station.
          We believe that Attorney General's Opinion O-371 cor-
rectly states the applicable law, and you are, therefore, advlsed
that it is the opinion of this office that one is not precluded
from simultaneouslyholding the offices of a member of the Board
of Regents for Pan American College at Edinburg, Hldalgo County,
Texa.s,and City Commissionerfor the City of Mission, Texas.
                              SUMMARY
          Sections 33 and 40, Article XVI of the
          Constitutionof Texas do not prohibit the
          simultaneousholdlng of the offices of a
          member of the Board of Regents for Pawn
          American College at Edinburg, Hldalgo
          County, Texas, and City Commissionerfor
          the City of Mission, Texas.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas



                                                             f
                                 By pl   H   cJIld&,             y:
                                    B. H. Tlmmlns, Jr.
BHT:,j>                             Asstatant
AFPHOVED::
OPIN'LONCOMMITTEE
Geo. Pi Blackburn, Chairman
5. Arthur Sandlln
Marl,ettaPayne
Fred Werkenthl~n
K,.P. L,rlll,?r
RWIEWEP  FOR THE ATTORJKY GENERAL
E!Y: W. V. Geppert